Title: From George Washington to Beverley Randolph, 20 March 1790
From: Washington, George
To: Randolph, Beverley



Sir,
United States [New York] March 20th 1790

Your Excellency’s letter of the 10th inst. with its enclosures has been duly received.
It appears from the best information which I can obtain, that the place where Piamingo’s amunition was deposited, at the time of Colo. Campbell’s writing to the Executive of Virginia, is not such as to subject it to the danger which was apprehended; for the vicinity is pretty well inhabited, and the people thereof knowing that their tranquility might in a great measure depend upon the security of that amunition, would not tamely permit it to be carried off until Piamingo should return with the detachment of his own Warriors, which it seems he had gone for to guard it to the Chickasaw Towns. And if this was not the case, it is highly probable that if the capture of it was premeditated it would be attempted before any communications could reach the

spot from this place; The opinion, therefore, which you gave in your answer to Colo. Campbell, with respect to “the Inhabitants embodying themselves as voluntiers” for the protection of the property of our “allies” meets my approbation. If, however, it should be found, contrary to the information before stated, that the place in which the amunition is lodged, is not sufficiently secure—or if Piamingo should not arrive in season with the guard; I think it would be advisable to have it removed to the nearest settlement that could give it perfect security. I have the honor to be with very great regard Yr Excellency’s most obdt Hb. Set.
